Goodman, J.
(dissenting). In my view the department wrongfully denied Mrs. Pomeroy’s claim that she was entitled to one-third of the funds paid to the department by the probation officer of the District Court of Springfield who had received them as support, ordered by a Probate Court for Mrs. Pomeroy’s three children, from the father of the children, only two of whom were eligible for and given aid by the department. The third child, R-, had been placed in the Belchertown State School in 1965, and her needs were not included in the AFDC grant made on March 28, 1967, because she was not living at home. G. L. c. 118, § 1, as amended by St. 1967, c. 658, § 27. 42 U. S. C. § 606 (a). Yet the department, on December 11, 1967* 1, *183arranged with the District Court to turn over to the department the father’s support payments for all three children, although the department was making payments to Mrs. Pomeroy for only two of the children. Mrs. Pomeroy had no notice of this change until after it had been accomplished.2 The result was obvious. Mrs. Pomeroy used funds designated for the two children to meet the expenses of R-’s needs at the Belchertown School.
On or about November 23,1970, Mrs. Pomeroy requested that one-third of the $2,813 ($937.66) paid to the department through the District Court3 until August 3, 1970 *184(when she relinquished R-’s custody to her former husband) be paid to her. This request was denied, and on December 14, 1970, the plaintiff appealed under G. L. c. 18, § 16, as amended through St. 1969, c. 885, § ll.* **4
I submit that the referee’s “findings” that “the agency acted correctly in applying all available income to the needs of the family members in the home” and that the appeal was untimely are erroneous as a matter of law (G. L. c. 30A, §§ 14 [7] [c], 14 [7] [g], as renumbered by St. 1973, c. 1114, § 3) and, further, that (contrary to the trial judge’s ruling) Mrs. Pomeroy’s claim was properly brought against the department under G. L. c. 18, § 16.
1. I see no justification for the department’s ruling that support paid for R-could be applied to “the needs of the family members in the home.” The department’s only claim to funds paid by the father of the children for their support arose under G. L. c. 18, § 21, which provides in relevant part, “The department shall be subrogated to the rights to support and maintenance of any welfare recipient to the extent of any payments made by the department to such recipient.” However, R-was not a “welfare recipient”; she had been expressly excluded from the AFDC grant originally made by the department because she was not at home but at the Belchertown School. Thus the department had no right in connection with payments for the *185other two children to appropriate funds ordered for R-’s support by the Probate Court.
Further, § 21 must be construed in harmony with 42 U. S. C. ¡602(a) (7) (1970)5 (see Carroll v. Acting Director of Pub. Welfare of Cambridge, 355 Mass. 182, 187 [1969]), which is binding on the department. King v. Smith, 392 U. S. 309, 317 (1968). Banner v. Smolenski, 315 F. Supp. 1076, 1078-1079 (D. Mass. 1970). That section of the Federal Code has consistently been interpreted as prohibiting consideration of support payments intended for the benefit of a non-AFDC recipient in computing AFDC grants. Gilliard v. Craig, 331 F. Supp. 587, 593 (W. D. N. C. 1971), aff’d. 409 U. S. 807 (1972). Dorsey v. State Dept. of Social Servs. 266 Md. 162, 165-166, 169-170 (1972). Bourque v. Commissioner of Welfare, 308 A. 2d 543, 546-547 (Conn. Cir. Ct. 1972). See also Randall v. Goldmark, 366 F. Supp. 947, 951-953 (D. Mass. 1973); Howard v. Department of Pub. Welfare, 272 A. 2d 676, 679 (D. C. Ct. App. 1971). In those cases the funds applicable to a non-AFDC recipient were generally used to reduce the AFDC grant. I can see no real distinction between that situation and this one in which, as a condition of the grant, monies designated for Mrs. Pomeroy to use for R-’s support were retained by the department.
The department’s brief suggests that R-has no “property right” in the Probate Court decree. This seems to me beside the point. Once the money was received by the District Court, it became a “joint resource” in accordance with the Manual, c. IV, § B, p. 1, which provides, “It is important to determine to which members of the assistance household the income belongs. A joint resource between two or more owners is divided equally.” Under that for*186mula, the particular resource (the support payments) is divided among the other two “members of the assistance household” to which they are applicable (the other two children), and R-, who with them is a “joint owner.” This reading of the regulation is not disputed by the defendant. It is obviously intended to eliminate a time-consuming accounting based on Mrs. Pomeroy’s actual expense and makes administrative sense.6
2. The appeal was timely. As is clear from the Statement of Agreed Facts, Mrs. Pomeroy “never received notice of” the department’s action in diverting the support payments for R-from the District Court. Nor did she receive “notice of her right to appeal said action,” and her appeal on December 14, 1970, was therefore timely. The sixty-day period, if it began to rim at all, began sometime on or after November 23, 1970, when the denial of her request for payment precipitated the appeal. It is immaterial (as the trial judge ruled and the majority opinion does not dispute) that Mrs. Pomeroy did not appeal the original determination that R-was not entitled to an AFDC grant — though this is the basis for the department’s ruling that the appeal was not timely. Mrs. Pomeroy had no quarrel with that original determination.
The majority ignores the Agreed Statement of Facts and predicates its position on an inference of actual knowledge of just what the department had done when it diverted the funds from the District Court in December of 1967, and of her right to appeal. There was, of course, an awareness that a change had occurred soon after December 11, 1967, though whether that was sufficient notice to her of the ramifications of the department’s action seems to me highly dubious. See Vargas v. Trainor, 508 F. 2d 485, 489-490 (7th Cir. 1974). But, with all respect, I find no basis for an inference that Mrs. Pomeroy was even aware of her right to appeal prior to November 23, 1970, at which time she went to an OEO office.
*187In any event, the regulations are clear. The Manual provides for written notice of the right to appeal an action of the department.7 And this requirement is also mandated by the Federal regulations.8 It seems to me particularly important that there be strict adherence to these provisions. Persons subject to the welfare program are not apt to be sophisticated in the ways of a bureaucracy. The response to a change made by the department without explanation is hardly likely to be a telephone call to a lawyer.
3. Further, the appeal was properly filed under G. L. c. 18, § 16.9 The regulations give this section an expansive application. Thus the Manual, c. VI, § B, p. 1 (“Complaint and Appeal Procedures: Appeals”), provides, under the heading “Basis of Appeal,” that an “ [a] pplicant or recipient has the right of appeal when he is dissatisfied for any of the following reasons: ... (7) Assistance seems inadequate. (8) Agency policy as it affects his situation — ” Also, the Manual, c. VI, § A, p. 1 (“Complaint and Appeal Procedures: Inquiries and Complaints”), provides that if a “complaint”10 “cannot be adjusted... the individual... should be informed of the right to appeal and have a fair *188hearing or review without a hearing.”11 Even at its narrowest, it can hardly be said that receipt of amounts less than those to which a recipient is entitled can be said to be “adequate.” Administrative appeals have generally been allowed in other jurisdictions in similar situations. Howard v. Department of Pub. Welfare, 272 A. 2d 676, 678 (D. C. Ct. App. 1971); Bourque v. Commissioner of Welfare, 308 A. 2d 543, 545 (Conn. Cir. Ct. 1972); Dorsey v. State Dept. of Social Servs. 266 Md. 162, 164-165 (1972). And such an appeal would seem to be required by the Federal regulations. See 45 C. F. R. § 205.10 (a) (5) (1974).
Accordingly, I would set aside the decision of the department and order (G. L. c. 30A, § 14 [7], as renumbered by St. 1973, c. 1114, § 3) that the department take such steps as may be necessary to effect the payment to Mrs. Pomeroy of the sum of $937.66 (see fn. 3), the stipulated amount due retroactively. Bourque v. Commissioner of Welfare, supra, at 547. See Alexander v. Weaver, 345 F. Supp. 666, 675 (N. D. 111. 1972), vacated on other grounds sub nom. Edelman v. Townsend, 412 U. S. 914 (1973); Manual, c. VI, § C, p. 3. Interest on that sum should be computed from the date of the filing of the administrative appeal on December 14, 1970. Massachusetts Gen. Hosp. v. Commissioner of Pub. Welfare, 359 Mass. 206, 209-210 (1971).

 Prior thereto, from April 7, 1967, Mrs. Pomeroy received support payments from her former husband through the District Court, and these were supplemented by AFDC payments. Mrs. Pomeroy makes no claim that, and it is not necessary to decide whether (for the reasons herein discussed), her AFDC payments during this period were improperly reduced by support payments properly allocable to R-. See Gilliard v. Craig, 331 F. Supp. 587, 593 (W. D. N. C. 1971), aff’d. 409 U. S. 807 (1972).


 The facts recited in this opinion are taken from the Agreed Statement of Facts which the parties filed in the Superior Court as part of the record. The majority opinion expresses some doubt as to its status; it seems to me to have been quite clearly intended as a statement of agreed facts setting out a case stated as provided in G. L. c. 30A, § 14(4). Multi-Line Ins. Rating Bureau v. Commissioner of Ins. 357 Mass. 19, 20, 24 (1970). See Warren v. Street Commrs. of Boston, 183 Mass. 119, 119-121 (1903). It reflects generally the evidence in the transcript of the hearing with which the department apparently does not take issue, and clarifies such matters as specific dates, amounts, etc.


 The actual payments made by the father of the children were generally less than the total of $40 per week awarded by the Probate Court. The majority opinion indicates some doubt whether the amount is correct and whether some adjustment may not be necessary (1) because the referee stated in her decision that after January 29, 1970, the father paid for R-’s needs directly to the Belchertown School, deducting her share from his support payments (majority opinion, fn. 12), and (2) because at some time $100 was paid to Mrs. Pomeroy by the department in connection with R-’s needs (majority opinion, fn. 11). A short answer is that the amount of $937.66 is stipulated in the Agreed Statement of Facts, which characterizes it as “paid into the Welfare Department for the support of R-....” Further, however, this amount derives from District Court ledger sheets attached to the Petition for Review which were apparently at the hearing before the referee (“The records we have @ere, is what we received from the court... [ljedger sheets....”). A
1. The referee’s statement is not borne out by the transcript. A letter dated January 29, 1970, from the District Court, included in the transcript, merely says that “[h]e [the father] intends to provide support and clothing for his child in Belchertown directly between he and the child.” Mrs. Pomeroy testified that “Belchertown never got any money. Never got any at all.... Dr. Bowser [of Belchertown] wouldn’t agree with [the arrangement] ....” Nor do the ledger sheets, as I read them, supply any additional light. Thus the Agreed Statement of Facts stipu*184lates that Mrs. Pomeroy “paid the expense of R-’s personal needs” until" August 3, 1970. In any event, the referee’s statement, if accepted (though contrary to the Agreed Statement of Facts), would merely require a recalculation.
2. It is not clear just when the $100 was paid, and it was apparently not deemed of sufficient significance to be mentioned in the Agreed Statement of Facts.


 The statute provided in relevant part: “Any person aggrieved by the failure of the department to render adequate aid or assistance under any program of aid or assistance administered by the department ... shall have a right to a hearing, after due notice, upon appeal to the commissioner of public welfare. Such hearing shall be conducted by a referee ... as an adjudicatory proceeding under chapter thirty A.... The decision of the referee, when approved by the commissioner, shall be the decision of the department and shall be subject to review in accordance with the provisions of ... chapter thirty A.”


 “A State plan for aid and services to needy families with children must... provide that the State agency shall, in determining need, take into consideration any other income and resources of any child... claiming aid to families with dependent children, or of any other individual (living in the same home as such child and relative) whose needs the State determines should be considered in determining the need of the child ... claiming such aid ..


 There is no claim for more than the $937.66. Cf. Shea v. Vialpando, 416 U. S. 251 (1974).


 Manual, c. VI, § B, p. 1, provides: “Written notification must be sent to the applicant, recipient or certain institutions informing the person or institution, as the case may be, of the right of appeal and an explanation of the appeal procedure.”


 Forty-five C. F. R. § 205.10(a) (3) (1974) provides: “Every applicant or recipient shall be informed in writing at the time of application and at the time of any action affecting his claim:
(i) Of his right to a hearing ...;
(ii) Of the method by which he may obtain a hearing —”
The virtually identical predecessor of this regulation which goes back to at least 1968 may be found in the Handbook of Public Assistance Administration, Part IV, § 6200(f). See 35 Fed. Reg. 8448-8449 (1970); 36 Fed. Reg. 3034 (1971). See generally LaFrance, Schroeder, Bennett, and Boyd, Law of the Poor, 264-265 (1973).


 The majority opinion does not reach this issue; the trial judge dealt with it in denying relief, he having found that the appeal was timely.


 “A complaint is a general or specific written or verbal communication which expresses the dissatisfaction of a person... concerning the policies and procedures in relation to the administration of any of the public assistance programs.” Manual, c. VI, § A, p. 1.


 An additional indication of the department’s interpretation of the scope of G. L. c. 18, § 16, is provided by the department’s form given to recipients initiating an appeal which states: “The General Laws provide that if you are not satisfied with any action taken in your case, you have the right to appeal and receive a fair hearing before a referee ____” Form SS-10 (Rev. July, 1968) (as reproduced in the Manual).